Montgomery App. No. 25709, 2013-Ohio-4948. This cause is pending before the court as an appeal from the Court of Appeals for Montgomery County. The records of this court indicate that appellant has not filed a merit brief, due January 27, 2014, in compliance with the Rules of Practice of the Supreme Court of Ohio and therefore has failed to prosecute this cause with the requisite diligence.
*1408Upon consideration of appellant’s motion not to dismiss case, it is ordered by the court that the motion is denied and this cause is dismissed for want of prosecution.
It is farther ordered that a mandate be sent to and filed with the clerk of the Court of Appeals for Montgomery County.